CONCURRING OPINION
Donlon, Judge:
I concur that plaintiff’s'proofs do not establish the protest claim.
When, at the request of the Chief Judge, I appeared specially in this case to write an opinion for the division, I included in my opinion a discussion of the precedents which led me to conclude that the simple revolving and music playing device in the tree at bar does not make it, for tariff purposes, such a machine as paragraph 372 enumerates. In view of the majority opinion that it is a machine, and “more than a machine,” I do not encumber the record now with a repetition of that discussion. I am of opinion that it is not a machine.
Without either affirming the collector’s classification or considering what, among possible classifications that are not at issue in the pleadings, might be applicable to the imported article, but solely on the ground that plaintiff’s proofs have not established its protest claim that the article at bar is a machine, I join the judgment order overruling the protest. :"